DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to processing HEVC or H.265 video image data for display in high quality manner.
With regards to claim 1, Zhang (US 2019/0132591) discloses an image processor, comprising: 
memory (paragraph 21); and 
circuitry accessible to the memory (paragraph 21), 
5wherein the circuitry accessible to the memory performs processing of approximating a decompressed image to an original image by using a neural network model trained to approximate the decompressed image to the original image (paragraph 31), the decompressed image being obtained as a result of compression of the original image and decompression of the compressed image (paragraph 91),
the neural network model comprises a plurality of convolutional layers (paragraph 31);
reconstructing residual blocks (paragraph 27).
Van Leuven (US 2018/0124422) discloses an image processor, comprising: 
memory (paragraph 128); and 
circuitry accessible to the memory (paragraph 128), 
5wherein the circuitry accessible to the memory performs processing of approximating a decompressed image to an original image by using a neural network model trained to approximate the decompressed image to the original image (paragraph 166), the decompressed image being obtained as a result of compression of the original image and decompression of the compressed image (paragraph 114),
the neural network comprises a plurality of convolutional layers (paragraph 166);
reconstructing residual blocks (paragraph 101). 

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 7, Zhang (US 2019/0132591) discloses an image processing method, comprising:
5performs processing of approximating a decompressed image to an original image by using a neural network model trained to approximate the decompressed image to the original image (paragraph 31), the decompressed image being obtained as a result of compression of the original image and decompression of the compressed image (paragraph 91), 
the neural network model comprises a plurality of convolutional layers (paragraph 31);
reconstructing residual blocks (paragraph 27).
	Van Leuven (US 2018/0124422) discloses an image processing method:
performs processing of approximating a decompressed image to an original image by using a neural network model trained to approximate the decompressed image to the original image (paragraph 166), the decompressed image being obtained as a result of compression of the original image and decompression of the compressed image (paragraph 114),
the neural network comprises a plurality of convolutional layers (paragraph 166);
reconstructing residual blocks (paragraph 101). 
The prior art, either singularly or in combination, does not disclose the limitation “10wherein the neural network model includes one or more convolutional blocks, and includes one or more residual blocks, each of the one or more convolutional blocks is a processing block including a convolutional layer, and each of the one or more residual blocks includes a convolutional group 15including at least one of the 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.